Per Curiam.
The declaration and rule to plead were served on the defendant, personally, (no attorney being employed,) on the 12th of May; and the 20 days had expired, when the default was entered, and bail was in. Notice of bail had not been given ; but the rule requiring notice, is for the benefit of the plaintiff; it does not lie in the mouth of the defendant to object that the plaintiff has waived the necessity of formal notice. This is a case in which the plaintiff went on to a default, before any attorney was employed, or what is the same thing, before notice was received of any attorney being employed for the defendant. There is nothing irregular in the proceeding on the part of the plaintiff, unless notice of bail was indispensable, under the 7th rule of April, 1796; but this is not a necessary construction of that rule, at least, in this particular case, The rule declares, that default shall pot be entered, “ if special bail is required in the cause, and although 20 days from the service of the notice of the rule to plead may have expired, until 5 days after notice of bail shall have been received.” The object of the rule is answered if 4 days of grace are given to the party, from the time of his appearance. Those 4 days were to he secured to him, at all events ; but this does not prohibit the plaintiff from dispensing with notice of that appearance. If the defendant has his 20 days to plead, after the service of the declaration and rule, and 4 days after he files the bail, he cannot complain. The 4 days here began to run from the entry of the special bail on record, which was on the 2 8th of May; and as the default was not entered until the 4th of June, the plaintiff was regu*325Sar, and there being no affidavit of merits, the motion must be denied.
Motion denied.